Case 1:20-mj-02207-TMD Document 3 Filed 09/17/20 Page 1 of 8
                                                     ____ FILED ___ ENTERED
                                                     ____ LOGGED _____ RECEIVED

                                                    1:12 pm, Sep 17 2020
                                                     AT BALTIMORE
                                                     CLERK, U.S. DISTRICRT COURT
                                                     DISTRICT OF MARYLAND
                                                     BY ______________Deputy


                                       1:20-mj-2207 TMD
Case 1:20-mj-02207-TMD Document 3 Filed 09/17/20 Page 2 of 8

                                                         1:20-mj-2207 TMD
Case 1:20-mj-02207-TMD Document 3 Filed 09/17/20 Page 3 of 8

                                                         1:20-mj-2207 TMD
Case 1:20-mj-02207-TMD Document 3 Filed 09/17/20 Page 4 of 8

                                                         1:20-mj-2207 TMD
Case 1:20-mj-02207-TMD Document 3 Filed 09/17/20 Page 5 of 8

                                                         1:20-mj-2207 TMD
Case 1:20-mj-02207-TMD Document 3 Filed 09/17/20 Page 6 of 8

                                                         1:20-mj-2207 TMD
Case 1:20-mj-02207-TMD Document 3 Filed 09/17/20 Page 7 of 8

                                                         1:20-mj-2207 TMD
Case 1:20-mj-02207-TMD Document 3 Filed 09/17/20 Page 8 of 8

                                                         1:20-mj-2207 TMD
